--------------------------------------------------------------------------------

Exhibit 10.5
 
AMENDMENT #1 TO EMPLOYMENT AGREEMENT

 
ePlus inc. (the “Company”), a Delaware corporation, and Steven J. Mencarini (the
“Executive”) (collectively, “the Parties”) have previously entered into an
Employment Agreement (the “Agreement”), effective September 30, 2009.  The
Parties hereby agree to this Amendment #1 (“Amendment #1”)
 
1.           Paragraph 2(b) of the Agreement shall be replaced in its entirety
with the following:
 
(b) “Employment Term” shall be the period from the date of the last signature
below through and including September 30, 2011.
 
2.           The last sentence of Section 5(b) shall be replaced with the
following:
 
In no event will any bonus earned under this Section 5(b) be paid later than the
next December 31st following the fiscal year in which the bonus was earned,
unless calculation of the bonus is not administratively practicable by that
date, and further delay would not violate Code Section 409A.
 
3.           Subsection 7(c)(5) shall be added which reads as follows:
 
              (5)           Any release and certification required from the
Executive under the first paragraph of this Section 7(c) shall be on the form
attached as Exhibit 1 unless the Company has provided Executive a different form
on or before his termination of employment.  The applicable release and
certification must be signed and returned by Executive to the Company within
twenty one (21) days of the date of termination of employment and not revoked in
order for Executive to be entitled to payments under Section 7(c).  Except as
provided by subsection 7(c)(4), provided the requirements of this subsection are
met, any lump sum payment due Executive under subsection 7(c)(1), (2),  or
(3) shall be paid on the last day of the thirty (30) day, sixty (60) day or
other applicable period in which the Company may make such payment in compliance
with the applicable provision.
 
4.           Sample Release and Certification
 
The Sample Release included as Exhibit 1 to the Agreement shall be amended to
include the following as the penultimate sentence:
 
Employee hereby certifies he has complied with Sections 8, 9, 10, 11 and 12 of
his Employment Agreement (confidentiality, intellectual property, non-compete,
non-solicit, conflict of interest and return of property provisions).
 
No other provision of the Agreement is affected by this Amendment #1.
 
 
/s/ Phillip G. Norton 
 
/s/ Steven J. Mencarini
 
Phillip G. Norton
 
Steven J. Mencarini
 
Chief Executive Officer
 
Senior Vice President, Business Operations
 
Date: September 16, 2010
 
Date: September 14, 2010
 

 
 

--------------------------------------------------------------------------------